Case 2:17-cv-07639-SJO-KS Document 631 Filed 01/02/20 Page 1 of 2 Page ID #:27959




    1 JEFFREY I. WEINBERGER (State Bar No. 56214)
      jeffrey.weinberger@mto.com
    2 TED DANE (State Bar No. 143195)
      ted.dane@mto.com
    3 GARTH T. VINCENT (State Bar No. 146574)
      garth.vincent@mto.com
    4 BLANCA F. YOUNG (State Bar No. 217533)                       January 2, 2020
      blanca.young@mto.com
    5 PETER E. GRATZINGER (State Bar No. 228764)                       VPC
      peter.gratzinger@mto.com
    6 ADAM R. LAWTON (State Bar No. 252546)
      adam.lawton@mto.com
    7 MUNGER, TOLLES & OLSON LLP
      350 South Grand Avenue, 50th Floor
    8 Los Angeles, California 90071-3426
      Telephone: (213) 683-9100
    9 Facsimile: (213) 687-3702
   10 GEOFFREY D. BIEGLER (State Bar No. 290040)
      biegler@fr.com
   11 GRANT T. RICE (admitted pro hac vice)
      rice@fr.com
   12 FISH & RICHARDSON P.C.
      12390 El Camino Real
   13 San Diego, CA 92130
      Telephone: (858) 678-5070
   14 Facsimile: (858) 678-5099
   15 Attorneys for Defendant-Counterclaimant
      KITE PHARMA, INC.
   16
   17                      UNITED STATES DISTRICT COURT
   18          CENTRAL DISTRICT OF CALIFORNIA, WESTERN DIVISION
   19
   20 JUNO THERAPEUTICS, INC.,                  Case No. 2:17-cv-07639-SJO-KS
      MEMORIAL SLOAN KETTERING
   21 CANCER CENTER, AND SLOAN                  [PROPOSED] ORDER GRANTING
      KETTERING INSTITUTE FOR                   DEFENDANT KITE PHARMA,
   22 CANCER RESEARCH,                          INC.’S SECOND APPLICATION
                                                FOR LEAVE TO FILE UNDER
   23          Plaintiffs,                      SEAL DOCUMENTS RE: ITS
                                                OFFER OF PROOF REGARDING
   24        vs.                                EVIDENCE EXCLUDED BASED
                                                ON SUSTAINED OBJECTIONS OR
   25 KITE PHARMA, INC.,                        TIME ALLOCATION

   26          Defendant.

   27
        AND RELATED COUNTERCLAIMS
   28

                   [PROPOSED] ORDER GRANTING APPLICATION TO FILE UNDER SEAL
Case 2:17-cv-07639-SJO-KS Document 631 Filed 01/02/20 Page 2 of 2 Page ID #:27960




               01/02/20
